ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access          )
 to Justice Act of --                       )
                                            )
ADT Construction Group, Inc. by             )      ASBCA No. 55307
 Timothy S. Cory, Chapter 7 Trustee         )
                                            )
Under Contract No. DACA09-03-C-0009         )

APPEARANCES FOR THE APPELLANT:                     John W. Ralls, Esq.
                                                   W. Samuel Niece, Esq.
                                                    Ralls, Gruber & Niece LLP
                                                    San Mateo, CA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                   Gilbert H. Chong, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Los Angeles

          DISMISSAL BY ADMINISTRATIVE JUDGE SHACKLEFORD

       The parties have resolved the captioned application under the Equal Access to
Justice Act. Accordingly, the application is dismissed with prejudice.

      Dated: 8 February 2016




                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals on an application for fees and other
expenses incurred in connection with ASBCA No. 55307, Appeal of ADT
Construction Group, Inc. by Timothy S. Cory, Chapter 7 Trustee, rendered in
accordance with 5 U.S.C. § 504.

      Dated:




                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2